Citation Nr: 0635361
Decision Date: 11/14/06	Archive Date: 01/18/07

DOCKET NO. 04-23 446                        DATE NOV 14 2006


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota

THE ISSUES

1. Entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling.

2. What evaluation is warranted from February 5, 2004, for a cervical spine disability?

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The veteran performed verified active duty from January 1969 to December 1970, and from November 1990 to June 1991. He also served for many years with the reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2003 and June 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In his substantive appeal regarding his service connected cervical disorder the appellant suggests that a 30 percent rating is the maximum schedular rating available for post traumatic stress disorder (PTSD). The provisions of 38 C.F.R. § 4.130 (2006), however, clearly provide bases for higher schedular ratings, including a 100 percent rating, for PTSD. Hence, if the appellant believes that his service connected PTSD has increased in severity he should submit a new claim to VA. His entitlement to higher benefits would then be considered based on the evidence then of record.

FINDING OF FACT

The veteran's service-connected tinnitus has been assigned a 10 percent rating, which is the maximum schedular rating authorized under 38 C.F.R. § 4.87, Diagnostic Code 6260.

CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

-2



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, specifically a 10 percent evaluation for each ear. The RO denied the veteran's request in the January 2003 rating decision because under 38 C.F.R. § 4.87, Diagnostic Code 6260, there is no provision for assignment of a separate 10 percent schedular evaluation for tinnitus of each ear. The veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United States Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003, versions of 38 C.F.R. § 4.87, Diagnostic Code 6260, required the assignment of dual ratings for bilateral tinnitus. VA appealed this decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision. In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. §§ 4.25(b), 4.87, Diagnostic Code 6260, which limits a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral. Subsequently, in July 2006, the stay of adjudication of tinnitus rating cases was lifted.

An earlier July 1976 rating decision assigned the veteran's service connected tinnitus the maximum schedular rating available for tinnitus. 38 C.F.R. § 4.87, Diagnostic Code 6260. As there is no legal basis upon which to award a separate schedular evaluation for tinnitus in each ear, the veteran's appeal of the January 2003 rating decision must be denied. Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA), has no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter. Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). Therefore, further discussion of the VCAA is not warranted.

- 3 



ORDER

Entitlement to an increased schedular disability rating for tinnitus is denied.

REMAND

As to what evaluation is warranted from February 5, 2004, for a cervical spine disability, the Board finds that a remand is required to obtain another VA examination which, unlike the April 2004 V A examination, takes into account the degree of functional loss caused by pain. DeLuca v. Brown, 8 Vet. App. 202 (1995) (when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.").

Given the neurological, orthopedic, and possible muscle impairment noted by the April 2004 VA examiner, when readjudicating the claim the RO should consider whether deserves separate ratings for each of these impairments. Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (in cases where the record reflects that the veteran has multiple problems due to service-connected disability, it is possible for him to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings).

Accordingly, this issue is REMANDED for the following action:

1. The RO should send the veteran a VCAA notice under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2006), that includes notice addressing the information or evidence needed to establish an increased rating and an effective date for that rating as outlined by the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006). The corrective notice should, among other things, invite the veteran to

-4



submit any additional evidence or argument he has in his possession that .may further his claim.

2. The RO should make arrangements with an appropriate VA medical facility for the veteran to be afforded an orthopedic examination. The claims folders are to be provided to the physician for review in conjunction with the examination. All indicated tests and studies deemed appropriate by the examiner, including x-rays, must be accomplished and all clinical findings should be reported in detail.

As to the skeletal problems affecting the cervical spine, in accordance with the latest AMIE worksheet for rating cervical spine disabilities, the examiner is to provide a detailed review of the veteran's history, current complaints, and the nature and extent of all disability. In addition to any other information required by the AMIE worksheet, the examiner should conduct complete range of motion studies and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion. If the veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups. If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated, and an explanation provided why such an opinion cannot be provided.

- 5 



As to the muscle problems affecting the cervical spine, in accordance with the latest AMIE worksheet for rating muscle disabilities, the examiner is to provide a detailed review of the veteran's history, current complaints, and the nature, extent, and etiology of all cervical spine muscle disability.

3. The RO should make arrangements with an appropriate VA medical facility for the veteran to be afforded a neurological examination. The claims folders are to be provided to the physician for review in conjunction with the examination. All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail. Thereafter, in accordance with the latest AMIE worksheet for rating cervical neurological disabilities, the examiner is to provide a detailed review of the veteran's history, current complaints, and the nature, extent and etiology of any cervical neurological disability. In addition to any other information required by the AMIE worksheet, the neurological examiner should opine whether the cervical spine disability causes neuritis or neuralgia in any associated nerve and, if so, whether that neuritis or neuralgia is best characterized as incomplete and moderate, incomplete and moderately severe, incomplete and severe, or complete. 38 C.F .R. § 4. 124a (2006).

4. If, while in remand status, additional evidence or information received triggers a need for further development or assistance under the VCAA, such as providing the veteran with updated notice of what evidence has been received and not received by VA as

- 6 



well as who has the duty to request evidence, then such development must be undertaken by VA in compliance with the Court's holding in Dingess. 38 U.S.C.A. §§ 5100, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159.

5. Thereafter, the RO must readjudicate the veteran's claim. The RO is advised that they are to make a determination based on the law and regulations in effect at the time of their decision, to include any further changes in VCAA and any other applicable legal precedent. In readjudicating the veteran's claim, the RO should also consider whether separate ratings are warranted for any cervical neurological, orthopedic, and/or muscle impairment. Esteban. If any of the benefits sought on appeal remain denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable law and regulations considered pertinent to the issue currently on appeal. A reasonable period of time should be allowed for response.

The veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the regional office. Kutscherousky v. West,12 Vet. App. 369 (1999).

DEREK R. BR()WN
Veterans Law Judge, Board of Veterans' Appeals

- 7 



